Citation Nr: 0902844	
Decision Date: 01/27/09    Archive Date: 02/09/09

DOCKET NO.  03-29 857	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Hartford, Connecticut



THE ISSUE

Entitlement to an initial rating in excess of 10 percent for 
the service-connected left shoulder disability.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

A. D. Jackson, Counsel


INTRODUCTION

The veteran served on active duty from February 1997 to 
November 2001.  

This case originally came before the Board of Veterans' 
Appeals (Board) on appeal of an April 2002 rating decision, 
which, among other things, granted service connection for 
left shoulder disability and assigned a 10 percent evaluation 
effective on November 12, 2001.  

In a June 2005 decision, the Board denied the claim for a 
higher evaluation for the service-connected left shoulder 
disability.  

The veteran appealed the denial to the Court of Appeals for 
Veterans Claims (Court).  The Court issued a Memorandum 
Decision in October 2007 vacating the June 2005 denial and 
remanding the claim for increase back to the Board for 
further development consistent with the decision.  

The Board then remanded the case in June 2008 for the purpose 
of undertaking additional development and adjudication.  


FINDING OF FACT

The service-connected left shoulder disability picture is 
shown to be manifested by complaints of pain and a related 
functional loss that more nearly approximates that of minor 
arm motion limited at shoulder level.  



CONCLUSION OF LAW

The criteria for the assignment of an initial rating of 
20 percent, but not higher for the service-connected left 
shoulder disability are met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. §§ 4.7, 4.55, 4.56, 4.59, 4.73 including 
Diagnostic Codes 5201, 5203 (2008).  


REASONS AND BASES FOR FINDING AND CONCLUSION

A review of the record reveals that all appropriate notice 
and development has been accomplished.  See 38 U.S.C.A. 
§ 5100 et seq. (West 2002 & Supp. 2007).  Examinations have 
been conducted.  

Notice as to what evidence needed, as well as the type of 
evidence necessary to establish a disability rating and 
effective date for that disability, has been provided.  
Letters of October 2001 and June 2008 provided pertinent 
notice and development information.  There is no indication 
that there is additional evidence or development that should 
be undertaken.  

For an increased-compensation claim, section § 5103(a) 
requires, at a minimum, that the Secretary notify the 
claimant that, to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008).  

Here, the veteran is challenging the initial evaluation and 
effective date assigned following the grant of service 
connection.  In Dingess v. Nicholson, 19 Vet. App. 473 
(2006), the Court held that in cases where service connection 
has been granted and an initial disability rating and 
effective date have been assigned, the typical service-
connection claim has been more than substantiated, it has 
been proven, thereby rendering section 5103(a) notice no 
longer required because the purpose that the notice is 
intended to serve has been fulfilled. Id. at 490-91.  

Thus, because the notice that was provided before service 
connection was granted was legally sufficient, VA's duty to 
notify in this case has been satisfied.  

For these reasons, the Board finds that development of the 
record is sufficiently complete to permit a fair and just 
resolution of the appeal, and there has been no prejudicial 
failure of notice or assistance to the appellant.  

Although the Board has an obligation to provide adequate 
reasons and bases supporting this decision, there is no 
requirement that the evidence submitted by the appellant or 
obtained on his behalf be discussed in detail.  

Rather, the Board's analysis below will focus specifically on 
what evidence is needed to substantiate the claim and what 
the evidence in the claims file shows, or fails to show, with 
respect to the claims.  The record contains testimony and 
written statements from the veteran, service medical records, 
and reports of VA examinations conducted in March 2002, July 
2003, and August 2008.  


Criteria and Analysis

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on the average impairment 
of earning capacity in civil occupations.  See 38 U.S.C.A. § 
1155.  Separate diagnostic codes identify the various 
disabilities.  

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  

The Board acknowledges that a claimant may experience 
multiple distinct degrees of disability that might result in 
different levels of compensation from the time the increased 
rating claim was filed until a final decision is made.  Hart 
v. Mansfield, 21 Vet. App. 505 (2007).  The analysis that 
follows is undertaken with the understanding that different 
ratings may be assigned for different time periods in this 
appeal.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  

Functional loss, supported by adequate pathology and 
evidenced by visible behavior of the veteran undertaking the 
motion, is recognized as resulting in disability.  DeLuca v. 
Brown, 8 Vet. App. 202 (1995); 38 C.F.R. §§ 4.10, 4.40, 4.45.  

The veteran's statements are deemed competent with regard to 
the description of the symptoms of his disabilities.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992). However, these 
statements must be considered with the clinical evidence of 
record in conjunction with the pertinent rating criteria.  

The applicable criteria provide that malunion of the clavicle 
or scapula, or nonunion without loose movement warrants a 10 
percent evaluation.  A 20 percent evaluation requires 
nonunion with loose movement or dislocation.  These 
disabilities may also be rated on the basis of impairment of 
function of the contiguous joint.  38 C.F.R. Part 4, Code 
5203.  

Diagnostic Code5201 provides for the evaluation of limitation 
of motion of the shoulder.  Limitation of motion of the arm 
at shoulder level is rated 20 percent disabling for both the 
major and the minor side.  Limitation of the arm midway 
between the side and the shoulder level is also rated 20 
percent disabling on the minor side; and limitation to 25 
degrees from the side is rated 30 percent disabling on the 
minor side.  38 C.F.R. § 4.71a, Diagnostic Code 5201.  

Normal range of motion for the shoulder is as follows: 
forward elevation (flexion) to 180 degrees; abduction to 180 
degrees; internal rotation to 90 degrees; and external 
rotation to 90 degrees.  38 C.F.R. § 4.71, Plate I.  

Handedness for the purpose of a dominant rating will be 
determined by the evidence of record, or by testing on VA 
examination.  Only one hand shall be considered dominant.  
The injured hand, or the most severely injured hand, of an 
ambidextrous individual will be considered the dominant hand 
for rating purposes.  38 C.F.R. § 4.69.  

In this case, the evidence (e.g., August 2008 VA examination 
report) shows that the veteran is right handed.  
Consequently, for rating purposes, the left shoulder is the 
minor extremity.  

The left shoulder disability was rated by the RO as 10 
percent disabling.  During this period, the veteran reported 
multiple complaints, including pain and weakness.  However, 
there was no reported evidence of nonunion with loose 
movement or dislocation.  

At the VA examination in July 2003, it was noted that the 
veteran was able to actively abduct his left shoulder to 135 
degrees.  There was painful motion from 115 to 135 degrees.  

As the Court pointed out, the veteran argues that, because of 
the loss of function and motion caused by pain when 38 C.F.R. 
§ 4.7 is taken into consideration, his disability 
approximates a limitation at of motion at the shoulder level, 
which is evaluated as 20 percent under Diagnostic Code 5201.  

The Board remanded the case for additional VA examination.  
On VA examination in August 2008, abduction in the left 
shoulder was 0-170 degrees with painful motion beginning at 
140 degrees.  

The Board recognizes that the functional limitations due to 
pain must be addressed in assigning a disability evaluation, 
under DeLuca v. Brown, 8 Vet. App. 202 (1995).  

The August 2008 VA orthopedic examination report noted that 
the range of motion and joint function was additionally 
limited by pain, fatigue, weakness, stiffness, and lack of 
endurance following repetitive use. 

The Board is obligated to take the veteran's reports of 
painful motion into consideration.  38 C.F.R. § § 4.40, 4.45.  
In this case, the degree of limited motion was not reported; 
however, with objective demonstration of painful and limited 
motion of the affected joint on repetitive testing, a 20 
percent rating but no higher is applicable for the joint 
under Diagnostic Code 5201.  See 38 C.F.R. § 4.20.  


ORDER

An increased, initial rating of 20 percent, but no higher for 
the service-connected left shoulder disability is granted, 
subject to the applicable regulations governing the payment 
of VA monetary benefits.  


____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals




 Department of Veterans Affairs


